United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
Q.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Kullen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1941
Issued: September 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2014 appellant, through counsel, filed a timely appeal from an April 22,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because
more than 180 days elapsed from the most recent OWCP merit decision dated April 18, 2013, to
the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant originally requested an oral argument before the Board. On June 4, 2015 counsel withdrew the
request for an oral argument and requested that the matter proceed to a decision based on the evidence of record.

FACTUAL HISTORY
This case has had a complicated history.3 The case began on November 16, 2000 when
appellant then a 29-year-old rural carrier associate, filed an occupational disease claim alleging
that her work duties had caused severe swelling and pain in her right hand. This claim was
opened under OWCP File No. xxxxxx794 and was accepted for wrist strain. Appellant
subsequently filed a claim for compensation (Form CA-7) for the period October 8, 2000
through April 20, 2001 which was paid by OWCP on the daily rolls. She returned to work and
continued to be eligible to receive medical benefits for the accepted wrist condition.
Appellant filed a claim for recurrence of disability (Form CA-2a) for the period
January 29 through February 16, 2002. The recurrence claim was denied by OWCP on April 10,
2002 because the medical evidence had failed to establish any disability due to the accepted wrist
strain.
Appellant requested an oral hearing and submitted a November 7, 2002 report from
Dr. David P. Steinberg, a physiatrist, Board-certified in physical medicine and rehabilitation.
Dr. Steinberg explained that appellant had serious preexisting conditions when she began work
with the employing establishment in 2000. Appellant had been injured in a March 21, 1998
motor vehicle accident where she suffered from severe right arm and neck problems. The
symptoms persisted despite extensive conservative treatment with rest, medication, braces, and
physical therapy. Exhaustive diagnostic testing revealed only soft tissue etiology and
Dr. Steinberg diagnosed lateral epicondylitis and cervical strain. Appellant was returned to her
nonfederal position as a chauffeur in March 1999.
Dr. Steinberg also referenced another motor vehicle collision on April 23, 1999 after
which appellant returned to physical therapy, but had persisting complaints in her right upper
extremity again consistent with soft tissue pain with referred patterns. He noted that she
continued to experience residual right arm symptoms localized to the upper trapezius and
extensor forearm before she began work at the employing establishment in early 2000.
Dr. Steinberg diagnosed chronic pain syndrome and had referred appellant to Dr. Ross Halpern,
a treating psychologist, for chronic pain psychological assessment with a determination that she
was experiencing moderate depression and severe anxiety.
Dr. Steinberg noted that appellant alleged an acute exacerbation of her preexisting right
upper extremity conditions in October 2000. Appellant identified repetitive postal work
activities as the key provocative factor, but was encouraged to work with modest restrictions.
All diagnostic tests were normal and Dr. Steinberg noted that she had chronic right upper
extremity pain with myofascial and biomechanical qualities relating to the two prior motor
vehicle accidents. Dr. Steinberg diagnosed overuse syndrome with wrist strain, mild arthritis and
3

Appellant’s various claims have been processed under three different case File Nos. xxxxxx794, xxxxxx147,
and xxxxxx571. Handling these cases in such a way had rendered this case much more complicated than necessary
and caused significant delay; however, OWCP has since consolidated the records into one master case File
No. xxxxxx794.

2

exacerbation of chronic right lateral epicondylitis and shoulder myofascial pain. He saw no
contraindication for continuing to work with minimal restrictions of avoiding repetitive use of
the right upper extremity (grasping, squeezing, sorting, pulling, and lifting) and to use a right
wrist splint and forearm band for reassurance and support of involved forearm areas.
From appellant’s commencement of employment in early 2000 until her removal, she
was working a limited-duty assignment reflective of her preexisting conditions. During the
period June through August 2002 appellant received several letters of warning for disciplinary
infractions, unrelated to her medical condition, and ultimately was removed from her position on
August 2, 2002. The removal action was based on failure to follow instructions, speeding,
failure to wear seat belt, and for wearing ear phones while driving.
On September 11, 2002 appellant filed a claim for compensation (Form CA-7), for the
period June 30 through September 11, 2002. Although she was provided a development letter
from OWCP on October 18, 2002, no further information was received, nor action taken by
OWCP regarding this claim.
By decision dated February 11, 2003, the hearing representative, affirmed the denial of
appellant’s recurrence claim. She found that appellant had presented no evidence to establish
either a change in her light-duty position or a change in her medical condition such that she
could no longer perform the duties of her position. The period of disability, January 29 to
February 13, 2002, authorized by Dr. Steinberg was found to be related to stress, not due to
appellant’s accepted wrist strain.
A grievance settlement of February 24, 2003 changed appellant’s August 2, 2002
removal to a long-term suspension without pay, and she was allowed the opportunity to return to
work provided she completed safe driver training. Appellant was reinstated to a rural mail
carrier position effective April 19, 2003. The employing establishment requested that she
provide specific work restrictions from her physician related to the accepted work-related
conditions. Despite the request, appellant’s physician provided restrictions for myofascial pain,
ulnar neuropathy and right arm pain, none of which were accepted conditions.
On October 15, 2004 appellant filed a new traumatic injury claim alleging that on
October 14, 2004 she was injured when she believed she was being chased by a dog and had to
jump onto the car hood and ultimately the roof of her car to escape. Although there were witness
statements that differed as to the facts surrounding the incident and whether she was actually
chased by the dog, OWCP accepted the incident as factual and accepted a right upper arm strain
and a right leg contusion.4 Appellant stopped work on November 8 and returned on
November 15, 2004. On October 28, 2004 OWCP accepted the claim for right upper arm strain
and right leg contusion.
4

Appellant released her rights to any litigation regarding the dog incident to the employing establishment on
February 1, 2005 and later, by letter dated June 29, 2006, the employing establishment declined to pursue any
litigation and advised appellant that if there were to be any litigation regarding the incident she would need to pursue
it on her own behalf no later than October 14, 2007.

3

On December 1, 2004 appellant filed a claim for compensation (Form CA-7) for the
period November 8 to 15, 2004 and a claim for recurrence of disability (Form CA-2a) beginning
October 14, 2004. She argued that her acute myofascial pain syndrome was aggravated by the
dog attack. Appellant submitted a November 18, 2004 report from Dr. David Vallance, a
rheumatologist. Dr. Vallance determined that her right arm and right knee condition had
resolved but noted continuing intractable myofascial pain syndrome in the right upper extremity
due to overuse syndrome and that her restrictions remained the same. He noted, however, that
appellant could work up to eight hours a day five days a week using primarily her left hand.
Dr. Vallance continued the restriction of no repetitive use of the right arm.
By decision dated August 5, 2005, OWCP denied the claim for the period of total
disability and for the recurrence of disability for the period November 8 to 15, 2004. It
explained that the medical evidence confirmed that her accepted conditions had resolved.
OWCP noted that, while Dr. Vallance attributed appellant’s continuing intractable myofascial
pain syndrome in the right upper extremity to overuse syndrome, it had not accepted that
condition. In the August 5, 2005 OWCP decision, the senior claims examiner explained to
appellant that no psychological or myofascial syndrome conditions had been accepted and if she
wanted to have these additional conditions expanded she would need to file an additional claim.
During the period of time following appellant’s reinstatement on April 19, 2003 to
her rural carrier position, appellant faced disciplinary problems/actions, primarily relating to
unexcused absences. A notice of removal from the employing establishment was issued on
September 12, 2006. A grievance settlement regarding this matter allowed appellant until
May 11, 2007 to provide medical evidence to support her unexcused absences. Failure to
provide the documentation would finalize the termination effective January 23, 2007.
Appellant failed to provide adequate proof and her termination was finalized on
February 21, 2007.
On April 18, 2007 appellant filed a claim (Form CA-7) for recurrence for the period
May 24, 2006 through January 12, 2007 because her limited-duty position had been
withdrawn. This claim was never handled by OWCP. It was later reinstated in 2010
(discussed infra).5
On April 22, 2008 appellant filed an occupational disease claim (Form CA-2)
alleging consequential conditions of fibromyalgia, post-traumatic stress disorder (PTSD),
major depressive disorder, and exacerbation of myofascial pain syndrome. OWCP denied
this claim on June 13, 2008 claiming erroneously that no medical evidence had been
submitted.6 Appellant requested an oral hearing.

5

Infra note 9.

6

In fact, medical evidence had been received by OWCP on June 12, 2008. This evidence was later reviewed
pursuant to appellant’s request for an oral hearing.

4

By decision dated March 4, 2009, an OWCP hearing representative, found the
evidence insufficient to establish that the additional conditions were related to employment
factors.
Appellant argued that she filed a claim for recurrence due to the withdrawal of her
light-duty position and wanted the hearing representative to rule on that matter. The hearing
representative explained that the only issue before her was the expansion of appellant’s claim
to include the additional conditions. She noted that, if appellant believed a light-duty
position, which had been created to accommodate her prior accepted conditions, was
withdrawn, she would need to file a recurrence claim.7 The hearing representative
specifically noted the confusion associated with the various case records and, upon return of
the case record, advised OWCP to consolidate the case records. On October 15, 2010 OWCP
combined the case records.8
Shortly thereafter, counsel again sent directly to OWCP the claims for compensation
for the period commencing May 24, 2006 and recurrence for the same period. These claims
also remained dormant until he solicited the assistance of President Barack Obama. A letter
of apology from OWCP dated July 9, 2010 was sent to counsel (at an incorrect address).
Still hearing no response, counsel again reminded OWCP of the failure to receive any
information regarding appellant’s recurrence claim. OWCP then acknowledged its use of an
incorrect address (caused by the various case files) and finally in October 2010 began to
develop the claims.9
In support of appellant’s claims, counsel had provided medical reports from
Dr. Vallance and Dr. Ross Halpern, a treating psychologist. In a December 17, 2004 report,
Dr. Halpern noted that appellant was involved in a work-related incident on October 14, 2014
when a dog threatened to attack her. He explained that, following the incident, she reported
crying frequently, had low energy level, and had difficulty sleeping and suffered from
nightmares, panic attacks and shaking when she went to her workplace. Dr. Halpern opined
that the situation and appellant’s stress appeared to be aggravated by a hostile work
environment. He diagnosed PTSD and placed her off work “due to stress which occurred at
work and has been exacerbated at work. Until the patient’s symptoms are stabilized with
treatment, I do not think the patient should return to work at this time.”
Counsel further argued that appellant had not been fired, but rather that the employing
establishment had simply eliminated her light-duty position which, according to FECA case
law, is by definition a recurrence of total disability.

7

As noted, appellant had filed a recurrence claim (Form CA-7) but it was not processed by OWCP until
ultimately 2010. Infra note 9.
8

Supra note 2.

9

See supra note 5.

5

In a November 14, 2012 decision, OWCP denied the claim for recurrence and total
disability commencing May 25, 2006. It found that appellant’s light-duty position had not
been created due to her accepted conditions. Appellant’s light-duty position had been created
to accommodate her preexisting nonwork-related conditions. Further, she had failed to
establish through the medical evidence that she was ever unable to perform her restricted
duty. Although Dr. Halpern had discussed the need to be off work due to appellant’s stress
level, OWCP explained that no emotional condition had been accepted.
On November 27 and December 4, 2012 counsel requested a telephonic hearing,
which was held on March 11, 2013.
By decision dated April 18, 2013, an OWCP hearing representative, denied
appellant’s claim for compensation beginning May 24, 2006. Counsel claimed that
appellant’s light-duty position had been withdrawn causing her work stoppage on
May 24, 2006. He argued that as it was a removal of a light-duty position she was entitled to
compensation under recurrence case law. The hearing representative found that the record
established, however, that the light-duty position had not been created to accommodate
appellant’s work restrictions, it had been created to accommodate her preexisting nonworkrelated conditions. Further, she found that the record clearly established that appellant had
been removed for disciplinary reasons, mainly for not coming to work. In fact, the hearing
representative, noted that the record contained a job offer for light duty dated June 23, 2006
which appellant had refused for a variety of reasons, including “severe disciplinary action,”
“threats,” and the lack of a vehicle as necessary for a rural carrier. Furthermore, OWCP
found that there was no disability associated with appellant’s accepted conditions.
Dr. Vallance had noted as early as November 18, 2004 that appellant’s right arm and right
leg strain had resolved. All of his restrictions were related to appellant’s preexisting
conditions. The hearing representative further noted that the psychological component of
appellant’s claim had been denied on June 13, 2008 and affirmed by a hearing representative
on March 4, 2009.
On December 2, 2013 counsel requested reconsideration of the April 13, 2013
decision. He argued that appellant had continued post-traumatic stress and that her physician
provided rationale bridging her condition to the work-related dog attack. Counsel explained
that the prior hearing representative had not considered all the facts and blurred the history of
numerous reports and documentation of treatment. He also argued that Dr. Halpern had
clearly established the post-traumatic stress disorder. Counsel submitted a new March 25,
2013 report from Dr. Halpern who noted appellant’s history and opined that her symptoms
were consistent with PTSD from a work-related dog attack.
In a December 16, 2013 decision, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant review of its
prior decision. It found that the underlying decision did not involve her earlier claim to
expand her conditions to include a psychological component. The claim to expand the
accepted conditions had been denied by decision dated March 4, 2009. No request for
reconsideration had been filed on that aspect of the case. Thus, Dr. Halpern’s report was
6

found not relevant and OWCP found that the previous claim to expand the accepted
conditions could not be re-adjudicated in the instant claim. The issue in the present claim
was whether appellant had disability or a recurrence on May 24, 2006 causally related to her
accepted conditions.
In a letter dated April 7, 2014, counsel again requested reconsideration. He argued that
the claim had a significant evidentiary basis upon which to support the approval of PTSD.
Counsel argued that appellant never had a full review of the claim promised to her because of the
confusion associated with the many case files. Furthermore, he argued that she had presented
evidence to document her claim for a recurrence due to the withdrawal of her light-duty position.
Counsel further argued that OWCP had never done a complete review of the claim, that the
medical reports were never properly reviewed, and that there is no dispute in the record that the
dog attack was the cause of appellant’s PTSD. This demonstrated an error of law.
By decision dated April 22, 2014, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant review of its prior decision.10
LEGAL PRECEDENT
Under section 8128(a) of FECA,11 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
(2) Advances a relevant legal argument not previously considered by OWCP; or
(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”12
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.13

10

OWCP found that the case had been properly developed and the evidence appropriately considered in all three
combined claims.
11

5 U.S.C. § 8128(a).

12

20 C.F.R. § 10.606(b).

13

Id. at § 10.608(b).

7

ANALYSIS
On April 22, 2014 OWCP denied a merit review of the claim. It found that the
arguments presented were insufficient to warrant review of the April 18, 2013 decision, which
denied appellant’s claim for a recurrence of disability on May 24, 2006 causally related to the
accepted work injury.
In his April 7, 2014 reconsideration request, counsel made several arguments which
essentially relate to whether OWCP properly developed and adjudicated appellant’s claims. He
asserted that there was an evidentiary basis to support the approval of PTSD and that had OWCP
properly reviewed the record, that consequential condition would clearly have been accepted.
Counsel argued that the record had never been completely reviewed by OWCP. The Board
finds, however, that this argument is not relevant to the underlying issue of recurrence. Counsel
has failed to show how OWCP had erroneously applied or interpreted a specific point of law or
advanced a relevant legal argument not previously considered by OWCP. His arguments
regarding appellant’s psychological condition are not relevant to the underlying claim before the
Board. That decision was finalized on March 4, 2009 and was not appealed. The Board also
notes counsel offered similar arguments in his previous reconsideration request which were
rejected by OWCP in its December 16, 2013 decision.14
Counsel also argued that the hearing representative had ignored the reports from
Dr. Vallance and Dr. Halpern and that OWCP had not addressed the continuing and recurring
claim related to the withdrawal of appellant’s limited-duty secondary to the continuing PTSD
and physical injuries from the dog attack. The Board notes that these arguments were also
previously considered and addressed by OWCP and do not support a legal error by OWCP or
advance a relevant legal argument not previously considered by OWCP. Appellant did not
submit any new and relevant evidence with her request for reconsideration. She therefore did not
show that OWCP erroneously applied or interpreted a specific point of law, advance a relevant
legal argument not previously considered by OWCP or submit new and relevant evidence not
previously considered.
On appeal, counsel has submitted a detailed, 15-page brief outlining the case from the
beginning to the end. The Board has carefully reviewed not only his arguments, but also each
and every document in the three case records. There certainly are areas where OWCP failed to
timely process appellant’s claims and the confusion of the many case files did not assist in the
development of the case. However, the Board finds no error of law or fact associated with the
handing of this case. Although counsel argues vehemently that appellant’s light-duty position
was created to accommodate her work-related injuries, OWCP has on many occasions explained
that the accommodations were based on her preexisting conditions resulting from her two motor
vehicle accidents and not due to the wrist strain from 2000 or the right upper arm strain and right
leg contusion from 2004. The Board in this appeal has no jurisdiction over the merits of those
14

Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case. J.P., 58 ECAB 289 (2007).

8

claims. Further, although appellant had attempted to expand the claim to include the additional
conditions of fibromyalgia, PTSD, major depressive disorder, and exacerbation of myofascial
pain syndrome, OWCP has denied that claim and the merits of that claim are also not before us.
The Board finds that because appellant failed to meet any of the three regulatory criteria
for reopening a claim, OWCP properly denied further merit review of her claim.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of her claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 28, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

